DETAILED ACTION

Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-14 are, drawn to a method of forming a liposomal composition.
Group II, claim(s) 15-20 are, drawn to liposome composition
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I requires mixing oil-soluble ingredients and a liposome subunit into an oil carrier, homogenizing the oil-soluble ingredients, liposome subunit component, and the oil carrier to form an oil-based suspension, mixing water-soluble ingredients and a surfactant into an aqueous an aqueous carrier to form an aqueous suspension, mixing the homogenized oil-based suspension with the aqueous suspension to form a dual suspension comprising a suspension of liposomal oil droplets and a suspension of droplets containing the target compound, and cooling the suspension to allow liposomes to encapsulated the target compound and form the liposomal composition, not required by group II.
Group II requires a liposomal composition comprising a nutraceutical compound, a proteolytic enzyme component, a phytochemical component, a plurality of liposomes encapsulating the nutraceutical compound, proteolytic enzyme component, and phytochemical component, not required by Group I.
Groups I and II share the technical feature of plurality of liposomes encapsulating a compound. However, these shared technical features do not represent a contribution over prior art, because the shared technical feature is anticipated by US 9,820,942 B2 of record to Tam. Tam teaches a plurality of liposomes encapsulating a compound (Abstract). The present invention also provides a drug delivery system that comprises plurality of liposomes encapsulating other active agents such as polymyxin.
As the shared technical features were known in the art at the time of the invention, they cannot be considered common technical features that would otherwise unify the groups. Therefore, Groups I and II lack unity under PCT rule 13.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612